Title: From George Washington to John Hancock, 5 September 1777
From: Washington, George
To: Hancock, John



Sir
Head Quarters Wilmington [Del.] 5th Sept. 1777

Since I did myself the honor of writing to you the Night before last, the Enemy have remained intirely quiet. A person who came express from Genl Rodney informs me that the Enemys shipping fell down from Cecil Court House on Tuesday last, but how low he does not know. I have desired Genl Rodney to inquire into this matter, and if it be true, to send persons along the Bay shore to see where they lay. Genl Maxwell who is just come up from the lines confirms the account of the Shipping having fallen down Elk, but it is thought to be with an intent of going up the other Arm of the Bay for the convenience of watering near the Mouth of Susquehannah. I have the honour to be with great Respect Sir Yr most obt. Servt

Go: Washington


P.S. We have not been able to ascertain the Enemy’s loss in the late Action any other way than by a Woman who came from their Camp yesterday. She says she saw Nine Waggon loads of Wounded. I think this probable because we had about forty killed and wounded, and as our Men were thinly posted they must have done more damage upon a close Body than they received.

